295 F.2d 959
Arthur J. GOLDBERG, Secretary of the United States Department of Labor, Plaintiff, Appellant,v.PLUMMER ASSOCIATES OF PUERTO RICO, INC., Defendant, Appellee.
No. 5786.
United States Court of Appeals First Circuit.
November 24, 1961.

Appeal from the United States District Court for the District of Puerto Rico; Clemente Ruiz-Nazario, Judge.
Charles Donahue, Solicitor of Labor, Washington, D. C., Bessie Margolin, Asst. Solicitor, Beate Bloch, Attorney, Washington, D. C., and Kenneth P. Montgomery, Regional Attorney, San Juan, P. R., on brief, for appellant.
Appellee submitted on the record by leave of Court.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment dismissing a complaint brought to enjoin alleged violations of the minimum wage and overtime provisions of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.A. § 201 et seq., is ruled by the decision of this court in Goldberg v. Nolla, Galib & Cia. (Goldberg v. Five Boro Construction Corp.), 291 F.2d 371 (C.A. 1, 1961), cert. denied, 82 S.Ct. 179 (U.S.Nov. 6, 1961).


2
Judgment will be entered vacating the judgment of the District Court and remanding the case to that Court for further consistent proceedings.